Title: To James Madison from Anthony Merry, 9 January 1806 (Abstract)
From: Merry, Anthony
To: Madison, James


                    § From Anthony Merry. 9 January 1806, Washington. “I have just received His Majesty’s Commands (under Date of the 9th. October last, their Arrival having been retarded by an extraordinary Accident) to acquaint the Government of the United States (the same Information having been communicated to their Minister in London on the Date abovementioned) that, Information having been received

of the Removal of the French Troops from the Position which they occupied on the Banks of the Rivers Elbe and Weser, His Majesty has been pleased to direct that the Blockade of the Entrance of those Rivers should be discontinued, and that His Ships of War which were stationed at the Mouths of them, for the Purpose of blockading the same, should be withdrawn.”
                